DETAILED ACTION
	In Reply filing on 5/24/2022, claims 1-10, 13-15, and 17-22 are pending. Claims 1, 3, 6-9, 15, and 17 are amended, and claims 19-22 are newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is dependent on claim 1, which recites “during the intermediate step there is no interruption of the flow of print material to the nozzle”. However, claim 3 recites, “no material is printed during the first travel distance and the third travel distance”. Claim 3 contradicts with the cited limitation from claim 1 because it is unclear that how one can have no interruption of flow while no material is printed during the first travel distance and the third travel distance. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170173884 (“Ryan”), in view of US 20150093588 (“Sadusk et al.”), further in view of US 20210269776 (“Gross et al.”).
Regarding claim 1, Ryan teaches a method of printing a three-dimensional object ([0003], “printing systems, and… rotation and nozzle opening control of extruders in printing systems”), comprising at least one layer formed of a first region of printed material (See annotated Fig. 6 below, “first region”) and a second region of printed material (See annotated Fig. 6 below, “second region”) separated from the first region by a space, wherein the space comprises at least one layer formed of an intermediate region (See annotated Fig. 6 below, “intermediate region”), the method comprising the steps of:
a) printing the first region during a first printing step by delivering a flowable print material from a print nozzle ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”), wherein the print nozzle travels during the first printing step at a first print speed ([0020], “Extruder 120A can be moved in layers, moving in two dimensions to deposit one horizontal slice or plane at a time, before moving upwards to begin a new slice. Speed of the movement can also be controlled to form a substantially interrupted plane without stringing or dribbling of the material 110 between sections”; [0040], “At the top, the rate of flow can be set to 100% as the path is relatively straight”; [0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge” Ryan teaches depositing the print material at a first rate of 100% in the first region. Since Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at a first print speed, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)); 
b) printing the intermediate region during an intermediate printing step by delivering a flowable print material from the print nozzle ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”), wherein the print nozzle travels and delivers flowable print material over a first travel distance at a first travel speed, a second travel distance at a second travel speed, and a third travel distance at a third travel speed ([0020], “Extruder 120A can be moved in layers, moving in two dimensions to deposit one horizontal slice or plane at a time, before moving upwards to begin a new slice. Speed of the movement can also be controlled to form a substantially interrupted plane without stringing or dribbling of the material 110 between sections”; [0040], “At the top, the rate of flow can be set to 100% as the path is relatively straight. As the bend in the curve is approached and the nozzle is rotated into the curve, the rate of flow is decreased to 50% and then to 10% to account for the increase in the overlap 628 between the areas 622 and 624. The rate of flow is then increased from 10% to 20%, 60%, and 70% as the tip of the curve is being traced. Because the tip of the curve is relatively sharp, the overlap 628 between the areas 622 and 624 decreases, which causes an increase in the rate of flow. Once the tip of the curve has been traced, the rate of flow is decreased to 30% and then to 10% due to the overlap 629 between the areas 624 and 626. As the nozzle is rotated out of the curve, the rate of the flow is increased to 40%, 80%, and 100%.”; [0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge” Ryan teaches depositing the print material at a rate of flow. Since Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at a first travel speed when the rate of flow over the first travel distance is 10%, at a second travel speed when the rate of flow over the second travel distance is 10-70%, and at a third travel speed when the rate of flow over the third travel distance is 10%, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)); 
c) printing the second region during a second printing step by delivering a flowable print material from the print nozzle ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”), wherein the print nozzle travels during the second printing step at a second print speed ([0020], “Extruder 120A can be moved in layers, moving in two dimensions to deposit one horizontal slice or plane at a time, before moving upwards to begin a new slice. Speed of the movement can also be controlled to form a substantially interrupted plane without stringing or dribbling of the material 110 between sections”; [0040], “As the nozzle is rotated out of the curve, the rate of the flow is increased to 40%, 80%, and 100%”; [0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge” Ryan teaches depositing the print material at a second rate of 100% in the second region. Since Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at a second print speed when the rate of flow over the second printing step is 40-100%, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)); 
wherein during the intermediate printing step there is no interruption of the flow of print material to the nozzle ([0040], Ryan teaches depositing the print material at various rate of flow in the intermediate region without stopping the extrusion/setting the rate at 0%), and wherein each of the first travel distance and the third travel distance is shorter than the second travel distance (See annotated Fig. 6 below, the first travel distance and the third travel distance is shorter than the second travel distance), and wherein each of the first travel speed and the third travel speed is greater than the first print speed, the second travel speed and the second print speed ([0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge. For example, the speed of the extruder nozzle can be decreased when tracing the corner illustrated in 420 so that more material is deposited.” Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material and decreasing the speed of the extruder nozzle has the same effect of increasing the amount of material deposited as increasing the rate of flow of print material. As shown in annotated Fig. 6 below, during the first region and second region the rate of flow is 10-100%, during the second travel distance the rate of flow is 10-70%, and during the first travel distance and the third travel distance the rate of flow is 10%. It would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at the first travel speed and the third travel speed faster than the first print speed, the second travel speed and the second print speed, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).

    PNG
    media_image1.png
    248
    363
    media_image1.png
    Greyscale

Ryan does not explicitly teach a staging surface onto which successive layers of print material can be printed to form the three-dimensional object. In addition, Ryan does not explicitly teach the first region is a layer of a first island, the intermediate region is a layer of an intermediate wall, and the second region is a layer of a second island.
Sadusk et al. teaches a method ([0002], “use of supplemental structures constructed during fabrication of a three-dimensional object”) using the printing device comprises a staging surface (Fig. 1, “build platform 102”) onto which successive layers of print material can be printed to form the three-dimensional object (Fig. 1) comprising: printing a layer of a first island ([0005], “printing an object in a plurality of layers based upon a digital model of the object”) and printing a layer of an intermediate wall ([0005], “fabricating a wall outside the object in a second plurality of layers using alternating layers with different paths”).
Sadusk et al. does not explicitly teach the printing object comprises two islands. However, Sadusk et al. further teaches that the method of using supplementary structure to clear oozing of filament nozzle can be applied to objects with a variety of shapes ([0054], “Depending on the shape, size, number of materials, and number of colors of the object to be printed, one or more purge walls may be printed concurrently with the object. In another aspect, purge walls may be fabricated within the shape of the object. In the case of an interior purge wall, the purge wall may be fabricated in a volume that is not part of the object volume.”). It would be obvious to one of ordinary skill in the art to print a layer of a second island when the object has two portions and print an intermediate wall in between the two islands in order to prevent oozing. 
Furthermore, Gross et al. teaches a method of forming three-dimensional object (Abstract), comprising printing two islands (Table 4, “If too fast, it can agitate fragile structures when leaving or arriving them. If too slow, travel can allow stringing between islands.”).
Ryan, Sadusk et al., and Gross et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate a staging surface as taught by Sadusk et al., in order to provide a stable platform for building an object (Sadusk et al., [0020]). It would also have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing method in Ryan to incorporate printing an supplementary wall as taught by Sadusk et al., in order to prevent oozing during the transitioning of the printing process (Sadusk et al., [0003]).
Sadusk et al., and Gross et al. are both considered to be analogous to the claimed invention because they are both pertinent to preventing oozing during transitioning of the filament extrusion process. It would have been obvious to one with ordinary skill in the art to apply the method of printing a supplementary wall structure as taught in Sadusk et al. to the process of printing two islands from Gross et al. in order to solve the stringing issues in between the two islands. 
Regarding claim 2, Ryan teaches the first print speed is equal to the second print speed ([0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge. For example, the speed of the extruder nozzle can be decreased when tracing the corner illustrated in 420 so that more material is deposited.” Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material and decreasing the speed of the extruder nozzle has the same effect of increasing the amount of material deposited as increasing the rate of flow of print material. As shown in annotated Fig. 6 above, during the first region and second region the rate of flow is 10-100%, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at the first printing speed and second printing speed, wherein the first printing speed is equal to the second printing speed, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 3, Ryan teaches each of the first travel speed and the third travel speed is higher compared to the first print speed, the second travel speed and the second print speed  ([0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge. For example, the speed of the extruder nozzle can be decreased when tracing the corner illustrated in 420 so that more material is deposited.” Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material and decreasing the speed of the extruder nozzle has the same effect of increasing the amount of material deposited as increasing the rate of flow of print material. As shown in annotated Fig. 6 above, during the first region and second region the rate of flow is 10-100%, during the second travel distance the rate of flow is 10-70%, and during the first travel distance and the third travel distance the rate of flow is 10%. It would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at the first travel speed and the third travel speed faster than the first print speed, the second travel speed and the second print speed, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).
Ryan does not teach that no material is printed during the first travel distance and the third travel distance, and as a result the intermediate wall stays unconnected to the first or second island. 
Sadusk et al. teaches no material is printed during the first travel distance and the third travel distance, and as a result the intermediate wall stays unconnected to the first or second island (Fig. 5, no material is printed between the supplementary wall and the build object).
It would also have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing method in Ryan to incorporate printing an unconnected supplementary wall as taught by Sadusk et al., in order to prevent oozing during the transitioning of the printing process (Sadusk et al., [0003]).
Regarding claim 4, Ryan teaches the second travel speed is equal to the first print speed and/or the second print speed ([0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge. For example, the speed of the extruder nozzle can be decreased when tracing the corner illustrated in 420 so that more material is deposited.” Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material and decreasing the speed of the extruder nozzle has the same effect of increasing the amount of material deposited as increasing the rate of flow of print material. As shown in annotated Fig. 6 above, during the first region and second region the rate of flow is 10-100% and the second travel distance the rate of flow is 10-70%, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at the first and second printing speed and second travel speed, wherein the second travel speed is equal to the first printing speed and the second printing speed, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 5, Ryan teaches the first and third travel speeds are greater than the first and second print speeds, which are greater than the second travel speed ([0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge. For example, the speed of the extruder nozzle can be decreased when tracing the corner illustrated in 420 so that more material is deposited.” Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material and decreasing the speed of the extruder nozzle has the same effect of increasing the amount of material deposited as increasing the rate of flow of print material. As shown in annotated Fig. 6 above, during the first region and second region the rate of flow is 10-100%, during the second travel distance the rate of flow is 10-70%, and during the first and third travel distance the rate of flow is 10%, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at the first and third travel speeds faster than the first and second print speeds, which are faster than the second travel speed, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 6, Ryan teaches the intermediate region follows a meandering path (As shown in annotated Fig. 6 above, the intermediate region follows a meandering path).
Regarding claim 14, Ryan teaches the flowable material flows at a constant rate from the nozzle ([0027], “rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge”).
Regarding claim 15, Ryan teaches the intermediate region leaves the first region with a departure angle, wherein the departure angle is smaller than 90 degrees, preferably smaller than 45 degrees (Fig. 6, 606a, the departure angle between vector 616 and 618 is less than 90 degrees).
Regarding claim 17, Ryan teaches a method of controlling a device for printing a three dimensional object ([0003], “printing systems, and… rotation and nozzle opening control of extruders in printing systems”), the device comprising a print nozzle configured to deliver a flowable print material ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”) and a feeder unit for feeding the print material to the print nozzle (Fig. 1A, [0020], “a material feeder 112 that controls the feed rate of material 110”) , the method comprising: 
- move the nozzle for printing a first region during a first printing step by delivering a flowable print material from the print nozzle ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”), wherein the print nozzle travels during the first printing step at a first print speed ([0020], “Extruder 120A can be moved in layers, moving in two dimensions to deposit one horizontal slice or plane at a time, before moving upwards to begin a new slice. Speed of the movement can also be controlled to form a substantially interrupted plane without stringing or dribbling of the material 110 between sections”; [0040], “At the top, the rate of flow can be set to 100% as the path is relatively straight”; [0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge” Ryan teaches depositing the print material at a first rate of 100% in the first region. Since Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at a first print speed, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)); 
- move the nozzle for printing an intermediate region during an intermediate printing step by delivering a flowable print material from the print nozzle ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”), wherein the print nozzle travels and delivers flowable print material over a first travel distance at a first travel speed, a second travel distance at a second travel speed, and a third travel distance at a third travel speed ([0020], “Extruder 120A can be moved in layers, moving in two dimensions to deposit one horizontal slice or plane at a time, before moving upwards to begin a new slice. Speed of the movement can also be controlled to form a substantially interrupted plane without stringing or dribbling of the material 110 between sections”; [0040], “At the top, the rate of flow can be set to 100% as the path is relatively straight. As the bend in the curve is approached and the nozzle is rotated into the curve, the rate of flow is decreased to 50% and then to 10% to account for the increase in the overlap 628 between the areas 622 and 624. The rate of flow is then increased from 10% to 20%, 60%, and 70% as the tip of the curve is being traced. Because the tip of the curve is relatively sharp, the overlap 628 between the areas 622 and 624 decreases, which causes an increase in the rate of flow. Once the tip of the curve has been traced, the rate of flow is decreased to 30% and then to 10% due to the overlap 629 between the areas 624 and 626. As the nozzle is rotated out of the curve, the rate of the flow is increased to 40%, 80%, and 100%.”; [0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge” Ryan teaches depositing the print material at a rate of flow. Since Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at a first travel speed when the rate of flow over the first travel distance is 10%, at a second travel speed when the rate of flow over the second travel distance is 10-70%, and at a third travel speed when the rate of flow over the third travel distance is 10%, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)); 
- move the nozzle for printing a second region during a second printing step by delivering a flowable print material from the print nozzle ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”), wherein the print nozzle travels during the second printing step at a second print speed ([0020], “Extruder 120A can be moved in layers, moving in two dimensions to deposit one horizontal slice or plane at a time, before moving upwards to begin a new slice. Speed of the movement can also be controlled to form a substantially interrupted plane without stringing or dribbling of the material 110 between sections”; [0040], “As the nozzle is rotated out of the curve, the rate of the flow is increased to 40%, 80%, and 100%”; [0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge” Ryan teaches depositing the print material at a second rate of 100% in the second region. Since Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at a second print speed when the rate of flow over the second printing step is 40-100%, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)); 
- control the feeder unit so that during the intermediate printing step there is no interruption of the flow of print material to the nozzle ([0022], “the controller 130 controls the rate with which the material feeder 112 feeds the material 110 into the extruder…the controller 130 controls the motor 126 of the extruder and the rotation control 128 to move the nozzle 124A to deposit the material 110 along a plurality of paths”; [0040], Ryan teaches depositing the print material at various rate of flow in the intermediate region without stopping the extrusion/setting the rate at 0%), wherein each of the first travel distance and the third travel distance is shorter than the second travel distance (See annotated Fig. 6 above, the first travel distance and the third travel distance is shorter than the second travel distance), and wherein each of the first travel speed and the third travel speed is greater than the first print speed, the second travel speed and the second print speed ([0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge. For example, the speed of the extruder nozzle can be decreased when tracing the corner illustrated in 420 so that more material is deposited.” Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material and decreasing the speed of the extruder nozzle has the same effect of increasing the amount of material deposited as increasing the rate of flow of print material. As shown in annotated Fig. 6 above, during the first region and second region the rate of flow is 10-100%, during the second travel distance the rate of flow is 10-70%, and during the first travel distance and the third travel distance the rate of flow is 10%. It would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at the first travel speed and the third travel speed faster than the first print speed, the second travel speed and the second print speed, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).
Ryan does not explicitly teach a staging surface onto which successive layers of print material can be printed to form the three-dimensional object and the first region is a layer of a first island, the intermediate region is a layer of an intermediate wall, and the second region is a layer of a second island, wherein the second island being separated from the first island by a space.
Sadusk et al. teaches a method ([0002], “use of supplemental structures constructed during fabrication of a three-dimensional object”) using the printing device comprises a staging surface (Fig. 1, “build platform 102”) onto which successive layers of print material can be printed to form the three-dimensional object (Fig. 1) comprising: printing a layer of a first island ([0005], “printing an object in a plurality of layers based upon a digital model of the object”) and printing a layer of an intermediate wall ([0005], “fabricating a wall outside the object in a second plurality of layers using alternating layers with different paths”).
Sadusk et al. does not explicitly teach the printing object comprises two islands. However, Sadusk et al. further teaches that the method of using supplementary structure to clear oozing of filament nozzle can be applied to objects with a variety of shapes ([0054], “Depending on the shape, size, number of materials, and number of colors of the object to be printed, one or more purge walls may be printed concurrently with the object. In another aspect, purge walls may be fabricated within the shape of the object. In the case of an interior purge wall, the purge wall may be fabricated in a volume that is not part of the object volume.”). It would be obvious to one of ordinary skill in the art to print a layer of a second island when the object has two portions and print an intermediate wall in between the two islands in order to prevent oozing. 
Furthermore, Gross et al. teaches a method of forming three-dimensional object (Abstract), comprising printing two islands, wherein the second island being separated from the first island by a space (Table 4, “Speed, Travel 15 mm/s If too fast, it can agitate fragile structures when leaving or arriving them. If too slow, travel can allow stringing between islands.”).
Ryan, Sadusk et al., and Gross et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate a staging surface as taught by Sadusk et al., in order to provide a stable platform for building an object (Sadusk et al., [0020]). It would also have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing method in Ryan to incorporate printing an supplementary wall as taught by Sadusk et al., in order to prevent oozing during the transitioning of the printing process (Sadusk et al., [0003]).
Sadusk et al., and Gross et al. are both considered to be analogous to the claimed invention because they are both pertinent to preventing oozing during transitioning of the filament extrusion process. It would have been obvious to one with ordinary skill in the art to apply the method of printing a supplementary wall structure as taught in Sadusk et al. to the process of printing two islands from Gross et al. in order to solve the stringing issues in between the two islands. 

Regarding claim 18, Ryan teaches a computer program product comprising code embodied on computer-readable storage and configured so as when run on one or more processing units to perform the method of claim 17 ([0032], “G-code can be used to direct an extruder, such as the extruder 120A or 120B, to generate a 3D object. G-code is a numerical control programming language, which can be used to generate instructions to control a machine tool. The instructions can direct the extruder on where to move, how fast to move, along what path to move and deposit the material, and the like.”).

Claims 7, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170173884 (“Ryan”), in view of US 20150093588 (“Sadusk et al.”) and US 20210269776 (“Gross et al.”), as applied in claim 1, further in view of NPL MatterHackers (“Landry”).
Regarding claim 7, Ryan does not teach the first and third travel speeds are at least 100 mm/s.
Landry teaches that the second travel speed is 150 mm/s (Landry, Page 4, Paragraph 4). Ryan teaches the first and third travel speeds are faster than the second travel speed. Therefore, Landry in combination with Ryan teach the first and third travel speeds are at least 100 mm/s.
Ryan and Landry are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate the first and third travel speeds at greater than 100 mm/s as taught by Landry, in order to prevent oozing during printing (Landry, Page 4, Paragraph 4).
Regarding claim 10, Ryan does not teach the first and third travel speeds are at least 200 mm/s.
Landry teaches that the second travel speed is 150-250 mm/s (MatterHackers, Page 4, Paragraph 3). Ryan teaches the first and third travel speeds are faster than the second travel speed. Therefore, Landry in combination with Ryan teach the first and third travel speeds are at least 200 mm/s.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate the first and third travel speeds at greater than 200 mm/s as taught by Landry, for the same reason set forth in claim 7.
Regarding claim 19, Ryan does not teach the first and third travel speeds are at least 300 mm/s or at least 400 mm/s.
Landry teaches that the second travel speed is 150-250 mm/s (MatterHackers, Page 4, Paragraph 3). Ryan teaches the first and third travel speeds are faster than the second travel speed.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to optimize the range of the first and third travel speeds to at least 300 mm/s or 400 mm/s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In order to prevent oozing, it’s preferable that the nozzle moves quickly during the first travel distance and the third travel distance. One would have been motivated to make this optimization for the purpose of limiting the amount of filament extruded during the first travel distance and the third travel distance.  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 20, Ryan does not teach the first and third travel speeds are between 100 mm/s and 150 mm/s.
Landry teaches that the second travel speed is 150 mm/s (Landry, Page 4, Paragraph 4). Ryan teaches the first and third travel speeds are faster than the second travel speed.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to optimize the range of the first and third travel speeds to between 100 mm/s and 150 mm/s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In order to prevent oozing, it’s preferable that the nozzle moves quickly during the first travel distance and the third travel distance. One would have been motivated to make this optimization for the purpose of limiting the amount of filament extruded during the first travel distance and the third travel distance.  Furthermore, A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. In this case, a travelling speed of 151 mm/s can achieve the same result as a travelling speed of 149 mm/s, if taking into consideration variation of the mechanical properties of different filaments.
Claims 8, 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170173884 (“Ryan”), in view of US 20150093588 (“Sadusk et al.”) and US 20210269776 (“Gross et al.”), as applied in claim 1, further in view of NPL MatterHackers (“Landry”).
Regarding claim 8, Ryan does not teach the first and second print speeds are at least 20 mm/s. However, the change in the print speeds is not considered to confer patentability to the claims. Sadusk et al. teaches that it was known in the art at the time of the invention that controlling the print speeds to be within an optimal range because if the speed is too low, friction will resist extrusion, and if the speed is too high, the movement will outpace extrusion and cause breaking and dyssynchronization of the extrusion and movement (Sadusk et al., table 4). Therefore, the print speed would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the print speed cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the print speed in the printing process of Ryan to obtain the desired characteristic of build product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 9, Ryan does not teach the second travel speed is at least 20 mm/s. However, the change in the print speeds is not considered to confer patentability to the claims for the same reason set forth in claim 8.
Regarding claim 21, Ryan does not teach the first and second print speeds are between 20 and 60 mm/s. However, the change in the print speeds is not considered to confer patentability to the claims for the same reason set forth in claim 8.
Regarding claim 22, Ryan does not teach the second travel speed is between 20 and 50 mm/s. However, the change in the print speeds is not considered to confer patentability to the claims for the same reason set forth in claim 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170173884 (“Ryan”), in view of US 20150093588 (“Sadusk et al.”) and US 20210269776 (“Gross et al.”), as applied in claim 1, further in view of US 6814907 B1 (“Comb”).
Regarding claim 11, Ryan does not teach a predetermined threshold for acceleration from the first print speed to the first travel speed, acceleration from the second travel speed to the third travel speed, deceleration from the first travel speed to the second travel speed, or deceleration from the third travel speed to the second print speed.
Comb teaches a method (Col. 1, line 6, “fabrication of three-dimensional objects using extrusion-based layered manufacturing techniques”), wherein at least one of the following is limited to a predetermined threshold: acceleration from the first print speed to the first travel speed (Fig. 3, profile 40, Comb teaches the acceleration of the extrusion head has a predetermined threshold); acceleration from the second travel speed to the third travel speed; deceleration from the first travel speed to the second travel speed; deceleration from the third travel speed to the second print speed.
Ryan and Comb are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate a threshold value for the acceleration of the extrusion nozzle as taught by Comb, because the gradual increases and decreases of the velocity profile allow a relatively conventional liquefier pump to produce an output flow rate that continuously matches the x-y velocity of the extrusion head (Comb, Col. 7, line 42-46).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170173884 (“Ryan”), in view of US 20150093588 (“Sadusk et al.”) and US 20210269776 (“Gross et al.”), as applied in claim 1, further in view of US 20190022934 (“Kobe et al.”).
Regarding claim 13, Ryan does not teach during printing the distance between the nozzle and a previously printed layer is constant.
Kobe et al. teaches a method (Abstract, “a manufacturing apparatus and method for a three-dimensional object”), wherein during printing the distance between the nozzle and a previously printed layer is constant ([0104], “a distance between the channel end part 41 of the nozzle part 4 and the stage 12 was set to 0.6 mm in the case when the stop position x of the tip 501 of the shut-off pin 5 is a negative value, and was set to a value resulting from adding 0.5 mm to the value of the stop position x in the case when the stop position x of the tip 501 of the shut-off pin 5 is a positive value.”).
Ryan and Kobe et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate a constant distance between the nozzle and a previously printed layer as taught by Kobe et al., because there is a risk that the shaping material ejected from the channel end part cannot be satisfactorily separated from the shaping material remaining in the channel end part at the time of temporarily stopping ejection of the shaping material from the channel end part, and part of the shaping material may extend from the nozzle part in a stringing state (Kobe et al., [0029]).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 12, and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744